Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and is a DIV of 17/141,068 and claims 1-20 are pending.

Specification
The abstract of the disclosure is objected to because it is not commensurate with the as claimed invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, e.g., no “method” is being claimed.
The disclosure is objected to because of the following informalities: (a) reference numeral #254, while present in the drawings and throughout the specification, there is no description of what this element is.  It is noted that both the “spin polarized layer” and the “conductive spacer layer” are indicated and described as #256 (see at least para [0044]-[0045].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 & 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  (a) Claims 11 & 20 recite “A magnetic disk drive comprising the magnetic head…” and as such, do not further limit the magnetic head as recited in the claims from which it/they depend from, rendering the claim(s) to be in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 6 of the Patent ‘802 recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode, wherein the main pole has a surface at an air bearing surface (ABS); a trailing shield configured to serve as a second electrode, wherein the trailing shield has a surface at the ABS and wherein a trailing gap is disposed between the main pole and the trailing shield; and a record element disposed in the trailing gap, the record element comprising: a spin torque oscillator (STO) stack, wherein the STO stack has a surface at the ABS; a conductive layer stack spaced from the ABS; and a conductive material portion spaced from the ABS and disposed between the main pole and the trailing shield.”
While claim 1 of the instant application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield having a surface at the ABS; a first conductive material portion disposed between the main pole and the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is coupled to the first conductive material portion.”
It is noted that the extra limitations in the Patent claim(s) have been highlighted by bolded and italicized text.  It is noted that the STO defined in the Patent claim is necessarily considered to be “coupled to the first conductive material portion,” at least by being in the same trailing gap space of the first conductive material portion.  It is noted further that the “conductive layer stack” of the Patent directly corresponds to the “first conductive material portion” of claim 1 in the pending application.
Dependent claim 2 and reference to “a second conductive material portion” is also encompassed by claim 6 of the Patent, i.e., “a conductive material portion”.
Claim 3 of the instant application directly corresponds to claim 7 of the Patent.
Claim 7 of the instant application is encompassed by claim 6 of the Patent, i.e., “a conductive material portion spaced from the ABS…” 
Claim 8 of the instant application is encompassed by claim 6 of the Patent, i.e., “a conductive layer stack spaced from the ABS…”
Claim 9 of the instant application is encompassed by claim 19 of the Patent.
Claim 11 of the instant application directly corresponds to claim 14 of the Patent.
Claims 1-3, 6-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 10-11 of U.S. Patent No. 10,891,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 5 (including all the limitations of claims 1 & 5) of the Patent recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode; an upper pole comprising a trailing magnetic shield configured to a serve as a second electrode; and a record element located in a trailing gap between the main pole and the trailing magnetic shield, the record element comprising an electrically conductive, non-magnetic material portion and a spin torque oscillator stack; wherein the electrically conductive, non-magnetic material portion is not part of the spin torque oscillator stack, wherein the main pole and the trailing magnetic shield are electrically shorted by the record element across the trailing gap between the main pole and the trailing magnetic shield such that an electrically conductive path is present between the main pole and the trailing magnetic shield through the record element, and wherein the electrically conductive path comprises a first electrically conductive path between the first electrode and the second electrode through the spin torque oscillator stack, and a parallel second electrically conductive path between the first electrode and the second electrode through the electrically conductive, non-magnetic material portion,” (5) “wherein: the magnetic head comprises a microwave assisted magnetic recording head; and an air bearing surface (ABS) of the magnetic head includes planar surfaces of the main pole, the spin torque oscillator stack, and the trailing magnetic shield.” 
While claim 1 of the instant application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield having a surface at the ABS; a first conductive material portion disposed between the main pole and the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is coupled to the first conductive material portion.”
It is noted that the extra limitations in the Patent claim(s) have been highlighted by bolded and italicized text.  It is noted that the STO defined in the Patent claim is necessarily considered to be “coupled to the first conductive material portion,” at least by being in the same trailing gap space of the electrically conductive, non-magnetic material portion.  
Claim 2 of the instant application is encompassed by claim 11 of the Patent.
Claim 3 of the instant application is encompassed by claim 11 of the Patent.
Claim 6 of the instant application is encompassed by claim 10 of the Patent.
Claim 7 of the instant application is encompassed by claim 11 of the Patent. 
Claim 8 of the instant application is encompassed by claim 10 of the Patent. 
Claim 10 of the instant application is encompassed by claim 8 of the Patent. 
Claim 11 of the instant application is encompassed by claim 5 of the Patent.
Claims 1-3, 5, 7-8, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 of U.S. Patent No. 10,891,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 1 of the Patent recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode; an upper pole comprising a trailing magnetic shield configured to a serve as a second electrode; and an electrically conductive portion comprising a multilayer stack located in a trailing gap between the main pole and the trailing magnetic shield; wherein the electrically conductive portion is not part of a spin torque oscillator stack, and the electrically conductive portion comprises at least one first layer comprising an electrically conductive, non-magnetic material and at least one second layer comprising a material different than the at least one first layer, wherein the electrically conductive, non-magnetic material portion is recessed from an air bearing surface (ABS); and wherein the main pole and the trailing magnetic shield are electrically shorted by the at least one first layer of the electrically conductive portion across the trailing gap between the main pole and the trailing magnetic shield such that an electrically conductive path is present between the main pole and the trailing magnetic shield through the at least one second layer of the electrically conductive portion.”
While claim 1 of the instant application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield having a surface at the ABS; a first conductive material portion disposed between the main pole and the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is coupled to the first conductive material portion.”
It is noted that the extra limitations in the Patent claim(s) have been highlighted by bolded and italicized text.  
Claims 2, 3 of the instant application directly correspond to claim 1 of the Patent.
Claim 5 of the instant application is encompassed by claim 8 of the Patent.
Claim 7, 8 of the instant application is encompassed by claim 1 of the Patent.
Claim 11 of the instant application is encompassed by claim 10 of the Patent.
Claims 1, 8, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11,017,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 5 of the Patent ‘801 recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode; an upper pole comprising a trailing magnetic shield configured to a serve as a second electrode; and a record element located in a trailing gap between the main pole and the trailing magnetic shield, the record element comprising a first portion located in a first portion of the trailing gap and an electrically conductive, non-magnetic material portion located in a second portion of the trailing gap; wherein the electrically conductive, non-magnetic material portion is not part of a spin torque oscillator stack, and wherein the electrically conductive, non-magnetic material portion is recessed from an air bearing surface (ABS), and wherein the main pole and the trailing magnetic shield are electrically shorted by the record element across the second portion of the trailing gap between the main pole and the trailing magnetic shield such that an electrically conductive path is present between the main pole and the trailing magnetic shield through the record element across the first portion of the trailing gap,” and “wherein: the first portion of the record element comprises a spin torque oscillator stack; the air bearing surface (ABS) of the magnetic head includes planar surfaces of the main pole, the spin torque oscillator stack, and the trailing magnetic shield; and the electrically conductive path comprises a first electrically conductive path between the first electrode and the second electrode through the spin torque oscillator stack across the first portion of the trailing gap, and a parallel second electrically conductive path between the first electrode and the second electrode through the electrically conductive, non-magnetic material portion across the second portion of the trailing gap.”
While claim 1 of the instant application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield having a surface at the ABS; a first conductive material portion disposed between the main pole and the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is coupled to the first conductive material portion.”
It is noted that the extra limitations in the Patent claim(s) have been highlighted by bolded and italicized text.  
Claim 8 of the instant application is encompassed by claim 6 of the Patent.
Claim 11 of the instant application is encompassed by claim 5 of the Patent.

Claims 1, 2, 4, 8, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 11,373,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 14 of the Patent recites: “A magnetic head, comprising: a main pole, wherein the main pole has a surface at an air bearing surface (ABS); a trailing shield, wherein the trailing shield has a surface at the ABS; an electrically conductive, non-magnetic material portion disposed between the main pole and the trailing shield, wherein the electrically conductive, non-magnetic material portion is recessed from the ABS, wherein the electrically conductive, non-magnetic material portion is in contact with the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is spaced from the electrically conductive, non-magnetic material portion.”
While claim 1 of the instant application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield having a surface at the ABS; a first conductive material portion disposed between the main pole and the trailing shield; and a spin torque oscillator coupled between the main pole and the trailing shield, wherein the spin torque oscillator is coupled to the first conductive material portion.”
It is noted that the STO defined in the Patent claim is necessarily considered to be “coupled to the first conductive material portion,” at least by being in the same trailing gap space of the electrically conductive, non-magnetic material portion.
Claim 2 of the instant application is encompassed by claim 16 of the Patent.
Claim 4 of the instant application is encompassed by claim 17 of the Patent.
Claim 8 of the instant application is encompassed by claim 14 of the Patent.
Claim 11 of the instant application is encompassed by claim 19 of the Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etoh et al. (USP 9,230,573) (hereinafter “Etoh”).  
As for claim 1, Etoh discloses, with reference to at least FIGs. 1-3, a magnetic head 200 (FIG. 2), comprising: a main pole 202, wherein the main pole 202 has a surface at an air bearing surface (ABS) “MFS”; a trailing shield 218 having a surface at the ABS “MFS”; a first conductive material portion 220 disposed between the main pole 202 and the trailing shield 218, and a spin torque oscillator 216 coupled to the first conductive material portion 220, e.g., is in direct contact with the STO 216 (FIGs. 2-3; col. 4, lines 21-30).
As per claim 8, Etoh is further considered to show wherein the first conductive material portion 220 is recessed from the ABS “MFS” (FIGs. 2-3).
As per claim 10, Etoh is further considered to show an insulating layer 215 disposed in contact with the first conductive material portion 220, the insulating layer 215 being recessed from the ABS “MFS” (FIGs. 2-3; col. 3, lines 50-57).
As per claim 11, Etoh is further considered to teach wherein the magnetic head 200 is utilized in a hard disk drive 100 (see FIG. 1; col. 2, lines 64-67).

Allowable Subject Matter
Claims 12-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 30, 2022